Torchlight Energy Full Cost Ceiling Test Year Ended December 31, 2012 12/31/2012 Total Capitalized Costs $ Less Accumulated DD&A ) Net Capitalized Costs PV-10 Value of Proved Reserves Per NSAI Reserve Report Less Income Tax Effects (Discounted) ) From SMOG Calculation Plus Unevaluated Costs Primarily Coulter #1 Add Back Asset Retirement Obligation To Prevent Double Counting Full Cost Ceiling Cushion / (Writedown Indicated) 1 Torchlight Energy Standardized Measure of Discounted Future Net Cash Flows Relating to Proved Oil and Gas Reserves Year Ended December 31, 2012 After-Tax W-Out Tax Diff Future cash flows - Future production costs ) ) - Future development costs ) ) - Future net cash flows - Less Existing Tax Basis ) - ) Less Future Percentage Depletion ) - ) Future Taxable Expense - Tax at Statutory Rates (35%) ) - ) Future Net Cash Flows Undiscounted ) Adjustment for 10% Discount ) ) Standardized Measure of FNCF ) Ratio of Discounted to Undiscounted % % % 2 Torchlight Energy Standardized Measure of Discounted Future Net Cash Flows Relating to Proved Oil and Gas Reserves Year Ended December 31, 2012 ($000's) Future cash flows $ Future production costs ) Future development costs ) Future income tax expense ) Future net cash flows 10% annual discount for estimated timing of cash flows ) Standardized measure of discounted future net cash flows $ 3 Torchlight Energy, Inc. Discounted Tax Calculation for SMOG Year Ended December 31, 2012 Discount Est Tax Tax Discount Factor Basis Rate Factor 10% 35% 10% Post-Depletion Discounted Future Estimated Cumulative Cumulative Taxable Estimated Cumulative Taxable Future Future Discounted Future Future # of Gross Percentage Percentage Taxable Income Depletion Depletion Income Income Cash Flows After Tax # of Cash Flows Cash Flows Periods Revenue Depletion Depletion Income by Year Deduction Deduction by Year Tax After Tax Cash Flows Periods 12/31/2013 $ )
